UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1645



HILDA BROADY,

                                              Plaintiff - Appellant,

          versus


BODDIE-NOELL ENTERPRISES, INCORPORATED, d/b/a
Hardees of Colonial & 21st Street,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. William T. Prince, Magistrate Judge.
(CA-99-1816-2)


Submitted:   December 15, 2000            Decided:   January 12, 2001


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stanley E. Sacks, SACKS & SACKS, Norfolk, Virginia, for Appellant.
C. Kailani Memmer, GENTRY, LOCKE, RAKES & MOORE, Roanoke, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Hilda Broady appeals the magistrate judge’s order* granting

summary judgment in favor of Appellee Boddie-Noell Enterprises,

Inc., in this diversity action, in which Broady alleged that

Boddie-Noell was negligent.   We have reviewed the parties’ briefs,

the joint appendix, and the magistrate judge’s opinion and find no

reversible error.   Accordingly, we affirm on the reasoning of the

magistrate judge. Broady v. Boddie-Noell Enters., Inc., No. CA-99-

1816-2 (E.D. Va. May 12, 2000).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




     *
      The case was decided by a magistrate judge exercising juris-
diction upon consent of the parties, in accordance with 28 U.S.C.A.
§ 636(c) (West 1993 & Supp. 2000).


                                  2